Citation Nr: 0814679	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In September 2005, the Board 
remanded the veteran's claim for additional development.  The 
case was thereafter handled by the Appeals Management Center 
(AMC).

In August 2005, the veteran testified at a hearing before the 
Board, a transcript of which is of record.  In December 2007, 
the veteran and her representative informed the Board that 
she was requesting another personal hearing before the Board.  
The veteran did not identify the type of hearing that she 
wanted.  In February 2008, the Board sent a letter to the 
veteran asking her to choose a type of hearing.  In a 
March 2008 response, the veteran indicated that she did not 
want a hearing before a Veterans Law Judge.  Thus, the Board 
will continue with the necessary development as set out in 
the remand section.

(The Board notes that the veteran has requested a copy of the 
original tape recording of the August 2005 hearing.  The 
original tape recording is no longer available.  The Board is 
required to retain the tape recording for a period of twelve 
months, which has since passed.  See 38 C.F.R. § 20.714(a) 
(2007).  A veteran is entitled, at no cost, to one copy of 
the tape recording or the written transcript of such 
proceedings.  38 C.F.R. § 20.714(b) (2007) (emphasis added).  
In this case, the veteran has been provided with a copy of 
the entire claims file in January 2008, to include the 
written hearing transcript.  Thus, she has been provided with 
the copies to which she is entitled.)




REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

In the September 2005 remand, the Board requested the agency 
of original jurisdiction (AOJ) to contact the Social Security 
Administration (SSA) to obtain copies of all of the medical 
records upon which any decision concerning the veteran's 
initial or continuing entitlement to benefits was based, as 
well as any SSA decision with its associated List of 
Exhibits.  Any records received were to be associated with 
the claims file.  This was so, because the evidence of record 
indicated that the veteran had been in receipt of SSA 
disability benefits beginning in approximately 1995.

Prior to the remand, the RO faxed a request for records to 
SSA in June 2002.  In a July 2002 response, SSA stated that 
the information was located in another office and another 
request should be submitted at a later date.  No other action 
was taken until the AMC faxed a request to SSA in May 2006.  
SSA replied in June 2006 and stated that the veteran was 
entitled to disability benefits, but the folder was located 
in a different office.  SSA provided further information on 
how to obtain the records.  The claims file does not contain 
any follow-up requests by the AMC.  

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

Under the VCAA, VA is to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including records from SSA.  VA will 
end its efforts to obtain records only if VA concludes that 
the records sought do no exist or that further efforts would 
be futile.  38 C.F.R. § 3.159(c)(2).  Here, SSA responded 
with information that the disability records exist and 
provided further information on how to obtain the records.  
Thus, the agency of original jurisdiction (AOJ) must make as 
many requests as are necessary to obtain these potentially 
relevant records and associate them with the claims file.  
38 C.F.R. § 3.159(c)(2); see also Stegall, 11 Vet. App. at 
271.

In the remand, the Board also requested the RO to schedule 
the veteran for a comprehensive examination, at a facility 
other than Fayetteville, North Carolina, by a psychiatrist to 
determine the nature and etiology of her current psychiatric 
disorders.  The examiner was to provide an opinion as to the 
diagnosis and medical probabilities that each psychiatric 
disorder found was traceable to the veteran's period of 
military service.  The examiner was also to reconcile all 
psychiatric diagnoses documented in the veteran's records and 
provide a current psychiatric diagnosis.

In February 2007, the veteran was scheduled for a VA 
examination at the Durham, North Carolina facility by the 
AMC.  The examiner properly reviewed the claims file, 
examined the veteran, and issued a multi-axial assessment.  
However, the examiner did not provide an opinion as to 
whether the psychiatric diagnoses were related to the 
veteran's military service.  In this case, not only was a 
medical examination necessary to adjudicate the claim, but a 
medical opinion was required as well.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  Additionally, the examiner did not 
attempt to reconcile the previously documented psychiatric 
diagnoses, and, according to the examiner, the veteran did 
not complete the interview process during the examination.  
Thus, the February 2007 examination was incomplete.  
Consequently, in order to comply with the VCAA and the prior 
remand, the veteran should be afforded another VA examination 
to determine if any diagnosed psychiatric disorder is 
traceable to her active military service.  See Stegall, 
11 Vet. App. at 271.

The September 2005 remand also requested the AOJ to make a 
determination as to whether the veteran was exposed to a 
stressor, or stressors, in service, and, if so, the nature of 
the specific stressor or stressors established by the record.  
In doing so, the AOJ was to address any credibility questions 
raised by the record.  The determination was to be made in 
connection with the veteran's claim that her current 
psychiatric disorder is post-traumatic stress disorder 
(PTSD).  See 38 C.F.R. § 3.304(f) (2007).  This determination 
was to be done prior to the VA examination in order to 
specify to the examiner whether any of the veteran's claimed 
stressors had been verified.  Although this request was not 
accomplished, it is clear from the August 2007 supplemental 
statement of the case (SSOC) that the AMC found that the 
information and evidence of record did not establish the 
existence of an in-service stressor.  Therefore, unless the 
AOJ comes to a different determination, the AOJ should inform 
the prospective examiner prior to the upcoming examination 
that the veteran has not been found to have been exposed to 
an in-service stressor.

Accordingly, this case is REMANDED for the following actions:

1.  Request from SSA the records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim.  Follow the 
procedures outlined in 38 C.F.R. 
§ 3.159(c)(2).

2.  After securing any additional 
records, schedule the veteran for a VA 
psychiatric examination at a facility 
other than Fayetteville.  In the 
instructions to the examiner pertaining 
to PTSD, tell him or her whether an in-
service stressor has been verified or 
whether the record establishes that the 
veteran has not been exposed to such a 
stressor.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
current psychiatric diagnosis(es) and, if 
possible, reconcile the other psychiatric 
diagnoses documented in the record.  
Then, based on a thorough review of the 
evidence of record, including the service 
medical records, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran has a 
psychiatric disorder that had its onset 
during, or is related to, her period of 
active military service.  The examiner 
should also indicate whether any 
psychiatric disorder is more likely than 
not of post-service onset and when it 
likely began.  An opinion should be 
provided as to each psychiatric disorder 
diagnosed.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect her claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and her representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

